      Case 3:18-cr-00500-B Document 59 Filed 04/15/19          Page 1 of 2 PageID 747


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA

 v.                                               No. 3:18-CR-500-B

 CHRISTOPHER AUNDRE FAULKNER

             DEFENDANT’S MOTION TO WITHDRAW GUILTY PLEA

        For the reasons that follow, the Defendant, Christopher Aundre Faulkner,

respectfully files this motion seeking to withdraw his guilty plea to the three-count felony

information filed by the United States Attorney and request that the case be set for trial:

        On October 23, 2018, Faulkner pled guilty to a three-count felony information

pursuant to a Fed. R. Crim. P. 11(c)(1)(C) plea agreement. Doc. No. 32 (Plea

Agreement). According the plea agreement, Faulkner would receive a custody sentence

of 144 months, provided the Court accepted the agreement. Id. at 2. However, if the

Court rejected the plea agreement, Faulkner would be permitted to withdraw his guilty

plea pursuant to Fed. R. Crim. P. 11(c)(5). Id. at 3.

        On April 2, 2019, the parties appeared before this Court for sentencing. Upon

calling the case, the Court unequivocally stated that the Court would not accept the plea

agreement. In addition, the Court extended Faulkner two weeks to decided how he

wished to proceed.




Motion to Withdraw Guilty Plea - Page 1 of 2
    Case 3:18-cr-00500-B Document 59 Filed 04/15/19               Page 2 of 2 PageID 748


        After thoughtful consideration, Faulkner wishes to exercise his rights under Fed.

R. Crim. P. 11(d)(2)(A) by withdrawing his guilty plea and requests that the matter be set

for trial.

                                               Respectfully submitted,


                                               /s/ Brian D. Poe
                                               BRIAN D. POE
                                               Texas Bar No. 24056908
                                               909 Throckmorton Street
                                               Fort Worth, TX 76102
                                               Telephone: 817-870-2022
                                               Email: bpoe@bpoelaw.com


                             CERTIFICATE OF CONFERENCE

      I certify that on April 15, 2019, I conferenced with Assistant United States
Attorney Chris Stokes, who stated the government is unopposed to the Defendant’s
motion.

                                               /s/ Brian D. Poe
                                               BRIAN D. POE




                                 CERTIFICATE OF SERVICE

        I certify that on April 15, 2019, I electronically filed the foregoing document with
the Clerk of the Court for the United States District Court, Northern District of Texas,
using the electronic case filing system of the Court. The electronic case filing system
sent a “Notice of Electronic Filing” to all attorneys who have consented in writing to
accept this Notice as service of this document.

                                               /s/ Brian D. Poe
                                               BRIAN D. POE




Motion to Withdraw Guilty Plea - Page 2 of 2
